Citation Nr: 0403132	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation for right total knee arthroplasty 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to June 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to compensation for 
right total knee arthroplasty under the provisions of 
38 U.S.C.A. § 1151. 

The Board notes that the veteran has applied for service 
connection for post-traumatic stress disorder, and refers 
this matter to the RO.


FINDING OF FACT

Evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or evidence of an event not 
reasonably foreseeable, is not of record.


CONCLUSION OF LAW

The criteria for entitlement to compensation for right total 
knee arthroplasty under the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a December 2001 VCAA letter, the RO stated that to establish 
entitlement, the evidence must show an injury or aggravation 
of a preexisting injury occurred as a result of 
hospitalization or medical treatment furnished by VA.  

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the December 2001 VCAA letter, under a heading 
entitled "What Have We Done," the RO stated that it had 
requested the veteran's treatment records from the San 
Antonio VA Medical Center.  Under a heading entitled "What 
Do We Need From You," the RO stated that the veteran could 
submit any additional medical evidence, and that he should 
provide the RO with the complete name and address of the 
doctor/hospital and the dates of treatment.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA and private 
treatment records.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.




II.  Factual Background

In a July 1999 VA operation report of the veteran's right 
total knee arthroplasty, the physician indicated that there 
were no complications and that the veteran tolerated the 
procedure well.  Indications for the operation were failed 
conservative treatment of right knee degenerative joint 
disease. 

In a July 1999 VA post-operative progress note, the 
assessment was low tolerance of pain, improved range of 
motion from 5 to 72 degrees, tolerated increased range of 
motion per continuous passive motion to 50 degrees, and 
independently ambulating with use of a walker.  

VA progress notes from August 1999 indicated that the veteran 
complained of pain but that he was advancing, that he was 
doing well in physical therapy, and that the wound was clean, 
dry, and intact.

In an August 1999 VA nursing care referral form, it was noted 
that the veteran was status post total knee arthroplasty and 
that he had a good prognosis, and was to follow up in the 
orthopedic clinic.

In a September 1999 VA outpatient treatment report, the 
veteran complained of medial joint line pain intermittently.  
The examiner noted that the veteran was doing well and that 
he had mowed the lawn.  The examiner noted that there was a 
well-healed surgical scar, with no signs or symptoms of 
infection, and range of motion of the right knee was 10 to 
100 degrees.

An October 1999 VA x-ray report indicated a total knee 
replacement.  A focal area of periostitis was demonstrated 
along the lateral aspect of the superior tibial metaphysis.  
An October 1999 VA outpatient treatment report indicated that 
the veteran still had some pain, that he was ambulating with 
a cane, and that he could go one block on his own and was 
improving.  Range of motion was extension to 20 degrees, 
flexion to 95 degrees.  The examiner noted that the x-ray 
showed no evidence of loosening.  The examiner noted that the 
veteran needed to increase range of motion and referred him 
to physical therapy. 

A February 2000 VA x-ray report indicated that gross anatomic 
alignment was maintained, and that there were no suspicious 
lucencies about the prosthesis.

In an April 2001 VA outpatient treatment report, the veteran 
reported pain at the right knee, and that the right knee had 
not improved by the July 1999 surgery.  He reported that the 
pain would come and go and would wake him up sometimes.  
Range of motion was 0 to 100 degrees, with no erythema, 
warmth, swelling, or effusion.  There was some tenderness at 
the medial and lateral regions of the knee.  The plan was to 
continue strengthening.

In a May 2001 VA x-ray report, there was no suspicious 
paralleling lucency of the prosthetic material, and there 
were still osteophytes noted in the patellofemoral 
compartment.  A May 2001 outpatient treatment report noted 
that the x-ray showed that the total knee arthroplasty 
hardware was in good position.  The veteran reported pain not 
improved by the surgery, that the pain stayed the same, and 
that there was some knee swelling.  The assessment was status 
post total knee arthroplasty without pain improvement.

In a statement dated May 2001, the veteran asserted that in 
July 1999 surgery was performed on his right knee at the VA 
hospital in San Antonio, Texas, and that since that day, he 
had had regular doctors appointments and physical therapy as 
requested by the department where the surgery was performed.  
He stated that it had been almost two years since the surgery 
and all the physical therapy and instead of the condition 
getting better, it had gotten to the point of unbearable 
pain, extreme limitations on his life, and the physiological 
impact of his personal life that he could not explain.  He 
stated that he felt that as a result of error or carelessness 
on the part of the VA employees or medical staff he would now 
suffer, for the rest of his life, with medical problems with 
his right knee and residuals of the same.  He stated that he 
had done everything that he had been instructed to do and 
that the VA medical staff had also done everything that they 
could short of admitting their error.  

In an October 2001 office note from a private physician, the 
veteran reported pain, persistent swelling, giving out, and 
occasional redness.  He reported that he had been treated 
with a brace, but without much relief.  It was noted that the 
veteran showed a well-healed scar, with swelling in the knee 
and not much redness.  Mediolaterally, the knee was wobbly, 
with zero degrees of extension to about 100 degrees of 
flexion.  The knee x-ray including the prosthesis and 
fragment looked good.  There was no other erosion in the 
bone.  The physician recommended Vioxx, a hinged knee brace, 
blood work of WBC differential count, sedimentation rate, 
possibly aspiration of the knee, and possibly surgery to 
increase the thickness of the plastic.  The physician 
indicated that before any surgical intervention, she would 
look at the blood test results.

In a June 2002 statement, the veteran asserted that he 
continued to have pain as a result of the July 1999 surgery 
and that this problem was not going to go away.  He stated 
that two years after the surgery, there was still pain, 
swelling, redness, and the knee was wobbly, which was not a 
normal diagnosis so many years after surgery.

In an August 2002 VA opinion, the examiner noted, after 
reviewing the veteran's claims file, that the surgery 
appeared to have gone uneventfully.  He stated that it 
appeared that most notes documented range of motion from zero 
to 100, which was a reasonable range of motion 
postoperatively.  He stated that he was unsure of the 
"mediolateral wobbliness," and that the absolute need for a 
hinge knee brace would be in question.  He stated that the x-
ray reports showed good position of the components.  He 
stated that the veteran had osteoarthritis of the knee which 
was treated appropriately with a knee replacement, and that 
there was no documentation of any complications or error in 
judgment.  He stated that he had no evidence of any errors in 
judgment, carelessness, negligence, lack of proper skills, or 
any fault being created as a result of VA actions.  He stated 
that based on his review of the preoperative, operative, and 
postoperative notes, the veteran appeared to be appropriately 
treated for knee arthritis, and appeared to have a reasonable 
result with respect to the outcome expected after knee 
replacement.

A December 2002 VA outpatient treatment report noted an 
anticipated procedure: revision of right total knee 
replacement.


III.  Criteria

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  For purposes of 
this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of Title 38, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern: (1) the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii)  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2)  Compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.  

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2)  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3)  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation for right 
total knee arthroplasty under the provisions of 38 U.S.C.A. 
§ 1151.

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  For purposes of 
this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of Title 38, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).  

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern: (1) the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii)  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2)  Compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.  

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2)  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3)  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358 (2003).

The veteran underwent a right total knee arthroplasty at a VA 
facility in July 1999.  Indications for the operation were 
failed conservative treatment of right knee degenerative 
joint disease.  An opinion from a VA physician in August 2002 
noted that this was an appropriate procedure for the 
veteran's knee condition.   The operation report indicated 
that there were no complications from the surgery, and that 
the veteran tolerated the procedure well.  Progress notes 
shortly after the surgery indicated that the wound was 
healing and that the veteran had pain but was doing well in 
physical therapy, and that he had a good prognosis.  The VA 
physician in his August 2002 opinion noted that the veteran 
had a reasonable range of motion postoperatively, and that 
the x-ray reports showed good position of the components.

In the October 2001 office note from a private physician, the 
veteran reported pain, persistent swelling, giving out, and 
occasional redness.  He reported that he had been treated 
with a brace, but without much relief.  It was noted that the 
veteran showed a well-healed scar, with swelling in the knee 
and not much redness.  Mediolaterally, the knee was wobbly, 
with zero degrees of extension to about 100 degrees of 
flexion.  The knee x-ray including the prosthesis and 
fragment looked good.  There was no other erosion in the 
bone.  The physician recommended Vioxx, a hinged knee brace, 
blood work of WBC differential count, sedimentation rate, 
possibly aspiration of the knee, and possibly surgery to 
increase the thickness of the plastic.  The physician 
indicated that before any surgical intervention, she would 
look at the blood test results.  In contrast, the VA 
physician in his August 2002 opinion stated that the absolute 
need for a hinge knee brace would be in question, and that 
the veteran appeared to have a reasonable result with respect 
to the outcome expected after knee replacement.  The veteran 
asserted that the symptoms noted by the private physician, 
i.e., pain, swelling, redness, and wobbly knee, were not 
normal after two years of surgery, and that the pain 
resulting from the knee surgery had altered his personal life 
beyond explanation.

The Board notes that in order to receive entitlement to 
compensation under 38 U.S.C.A. § 1151, the evidence must show 
that a disability was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination, or by an event 
not reasonably foreseeable.  Evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault is not of record.  The operation 
report specifically noted that there were no complications, 
and that the veteran tolerated the procedure well.  The 
progress notes shortly after the surgery do not indicate any 
complications, and the veteran's prognosis was good.  The 
veteran did have pain, as well as redness, swelling, and 
wobbly knee.  However, these symptoms were not noted to be 
due to any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  Although the veteran has asserted that his symptoms 
of pain, swelling, redness, and wobbly knee indicate fault on 
the part of VA, the Board finds more probative the medical 
judgment of the VA physician, who noted that the veteran 
appeared to have a reasonable result with respect to the 
outcome expected after knee replacement, that X-rays of the 
knee appeared normal, and that he saw no evidence of any 
errors in judgment, carelessness, negligence, lack of proper 
skills, or any fault being created as a result of VA actions.  
Although the private physician gave a prognosis and plan for 
the veteran's knee condition, she did not opine on the 
surgical treatment received by the veteran at VA, and thus 
the Board finds the VA physician's opinion more probative of 
whether there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in treating the veteran's knee condition.

The Board notes that a December 2002 VA outpatient treatment 
report noted an anticipated procedure described as right 
total knee replacement.  No other information is provided, 
however, regarding this anticipated procedure.  Thus, it is 
not clear whether this procedure has been medically indicated 
or whether the veteran was reporting his own opinion that he 
may have to have additional knee surgery.  As such, this is 
not evidence of any fault on the part of VA in the July 1999 
knee surgery.

The Board notes that an event not reasonably foreseeable is 
not of record.  Rather, the VA examiner determined that there 
had been a "reasonable result" with respect to the outcome.  
Such language, by a professional, argues against a finding 
that this result was not reasonable foreseeable.

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation for right 
total knee arthroplasty under the provisions of 38 U.S.C.A. 
§ 1151, and there is no doubt to be resolved.  Gilbert, 1 
Vet. App. at 55.


ORDER

Entitlement to compensation for right total knee arthroplasty 
under the provisions of 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



